              Case 3:20-cv-03474-JCS Document 12 Filed 07/28/20 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lincoln@bandlowlaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6
   Steven C. Vondran, [SBN 232337]
 7 steve@vondranlegal.com
   The Law Offices of Steven C. Vondran, PC
 8 One Sansome Street, Suite 3500
   San Francisco, California 94104
 9 Phone: (877) 276-5084
   Fax: (888) 551-2252
10
   Attorneys for Defendant
11 John Doe subscriber assigned
   IP address 174.62.124.166
12

13
                                UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15

16 STRIKE 3 HOLDINGS, LLC,                            Case No.: 20-cv-03474-JCS

17                         Plaintiff,                 JOINT STATEMENT IN RESPONSE TO
                                                      COURT’S JULY 15, 2020 OSC
18 vs.

19 JOHN DOE subscriber assigned IP address
   174.62.124.166,
20
                     Defendant.
21

22

23
            Lincoln D. Bandlow, Esq., counsel for Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), and
24
     Steven Vondran, Esq., counsel for Defendant John Doe subscriber assigned IP address
25
     174.62.124.166 (“Doe”), hereby respectfully submit this Joint Statement in Response to this
26
     Court’s OSC dated July 15, 2020 (Dkt. 11).
27

28                                                   1

                                JOINT STATEMENT IN RESPONSE TO OSC

                                                                            Case No. 20-cv-03474-JCS
              Case 3:20-cv-03474-JCS Document 12 Filed 07/28/20 Page 2 of 2



 1          As the Court is aware, Plaintiff applied ex parte for an order allowing Plaintiff to serve an
 2 early subpoena on Comcast Cable, which Plaintiff believes is the internet service provider (“ISP”)

 3 for Defendant. In its OSC, the Court ordered the parties to meet and confer to determine whether

 4 the parties could obviate the need for the third-party discovery that Plaintiff seeks. The parties

 5 have met and conferred and, in fact, have reached an agreement that will obviate the need for the

 6 discovery sought. Under the terms of that agreement, the parties have stipulated to a [Proposed]

 7 Protective Order that has been filed concurrently with this Joint Statement. Within ten (10) days of

 8 the entry of that Protective Order by this Court, Defendant’s counsel will provide Plaintiff with

 9 Defendant’s counsel’s signed written consent, and Plaintiff shall serve such written consent, on

10 the ISP (sent via U.S. Mail and email with a copy sent to Defendant’s counsel) to release only

11 Defendant’s name and address to Plaintiff’s counsel, pursuant to 47 U.S.C. 551(c)(1), and this

12 information will then be subject to the Protective Order.

13          Accordingly, if this Court enters the concurrently-filed [Proposed] Protective Order, this
14 would render Plaintiff’s request for a subpoena to the ISP moot and the Court would not have to

15 address the pending ex parte application seeking that relief. The parties thank the Court for its

16 assistance in this matter.

17

18 EXECUTED: July 28, 2020                          EXECUTED: July 28, 2020
19
   _/s/ Lincoln Bandlow______                       _/s/ Steven Vondran______________
20 Lincoln D. Bandlow                               Steven C. Vondran
   LAW OFFICES OF                                   LAW OFFICES OF STEVEN C.
21 LINCOLN BANDLOW, PC                              VONDRAN PC
22 Attorney for Plaintiff                           Attorney for Defendant
   Strike 3 Holdings, LLC                           John Doe
23

24

25

26

27

28                                                     2

                                 JOINT STATEMENT IN RESPONSE TO OSC

                                                                              Case No. 20-cv-03474-JCS
